  Case 1:21-cv-00262-JAW Document 3 Filed 09/13/21 Page 1 of 2                     PageID #: 5




                            UNITED STATES DISTRICT COURT
                                    District of Maine


                                                     )
 TEDDY DYER,                                         )   Docket No.
                        Plaintiff                    )
                                                     )
 v.                                                  )
                                                     )
 THE COUNTY OF SOMERSET,                             )
                Defendant                            )
                                                     )


                       AFFIDAVIT OF PETER T. MARCHESI, ESQ.


       NOW COMES Peter T. Marchesi, Esq., who deposes and says:

       1) My name is Peter T. Marchesi. I am an attorney licensed to practice law in the State of

Maine. I represent the County of Somerset in litigation brought against them by Teddy Dyer.

On July 19, 2021, I received a copy of the Complaint and Summons on behalf of Somerset County.

       2) On September 8, 2021, I directed a member of my staff to contact the Somerset County

District Court and obtain a copy of the entire state court file prior to requesting removal of the

matter pending in that court to the United States District Court.

       3) My office was informed that the cost for obtaining this material would be $21.00, plus

$5.00 for a certified copy of the docket sheet. On September 8, 2021, this firm picked up a copy

of the file from the Somerset County District Court.

       4) Based on the representation of a clerk of the Somerset County District Court, I believe

that the file supplied to the United States District Court with my Notice of Removal, filed of even

date herewith, contains an accurate copy of every document of every kind and description docketed

                                                 1
  Case 1:21-cv-00262-JAW Document 3 Filed 09/13/21 Page 2 of 2                       PageID #: 6




in the state court proceedings before removal to the United States District Court. I also believe

that the docket record reflects every action taken in the matter by the state court prior to removal.


Dated: September 13, 2021                               /s/ Peter T. Marchesi
                                                      Peter T. Marchesi, Esq.




STATE OF MAINE
Kennebec, ss

        Then personally appeared the above-named Peter T. Marchesi, Esq., and made oath that
the foregoing statements made by him are true.

       Before me,
                                                       /s/ Donna A. Campbell
                                                      Notary Public/Attorney at Law




                                                  2
